IN THE UNITED STATES DISTRICT COURT FILED -
FOR THE DISTRICT OF NEW MEXAR@p STATES DISTRICT COURT
LAS CRUCES, NEW MEXICO

fH MAR <2 2020

MITCHELL R. ELFERS
CLERK OF COURT -

UNITED STATES OF AMERICA,

Plaintiff,

No. 2:19-cr-01715-RB-1

JAMES CHRISTOPHER BENVIE,

Nee mee eee Oe Oe ie

Defendant.

COURT’S JURY INSTRUCTIONS

 
INSTRUCTION NO._1
Members of the Jury:

In any jury trial there are, in effect, two judges. I am one of the judges, you are the
other. I am the judge of the law. You, as jurors, are the judges of the facts. I presided over
the trial and decided what evidence was proper for your consideration. It is also my duty
at the end of the trial to explain to you the rules of law that you must follow and apply in
arriving at your verdict.

In explaining the rules of law that you must follow, first, I will give you some
general instructions which apply in every criminal case—for example, instructions about
burden of proof and insights that may help you to judge the believability of witnesses.
Then I will give you some specific rules of law that apply to this particular case and, finally,
I will explain the procedures you should follow in your deliberations, and the possible
verdicts you may return. These instructions will be given to you for use in the jury room,

so you need not take notes.

bh
INSTRUCTION NO._2

You, as jurors, are the judges of the facts. But in determining what actually
happened—that is, in reaching your decision as to the facts—it is your sworn duty to follow
all of the rules of law as I explain them to you.

You have no right to disregard or give special attention to any one instruction, or to
question the wisdom or correctness of any rule | may state to you. You must not substitute
or follow your own notion or opinion as to what the law is or ought to be. It is your duty
to apply the law as I explain it to you, regardless of the consequences. However, you
should not read into these instructions, or anything else | may have said or done, any
suggestion as to what your verdict should be. That is entirely up to you.

It is also your duty to base your verdict solely upon the evidence, without prejudice

or sympathy. That was the promise you made and the oath you took.

>)
INSTRUCTION NO._3

The government has the burden of proving JAMES CHRISTOPHER BENVIE
guilty beyond a reasonable doubt. The law does not require a defendant to prove his
innocence or produce any evidence at all. The government has the burden of proving the
defendant guilty beyond a reasonable doubt, and if it fails to do so, you must find the
defendant not guilty.

Proof beyond a reasonable doubt is proof that leaves you firmly convinced of the
defendant’s guilt. There are few things in this world that we know with absolute certainty,
and in criminal cases the law does not require proof that overcomes every possible doubt.
It is only required that the government’s proof exclude any “reasonable doubt” concerning
the defendant’s guilt. A reasonable doubt is a doubt based on reason and common sense
after careful and impartial consideration of all the evidence in the case. If, based on your
consideration of the evidence, you are firmly convinced that the defendant is guilty of the
crime charged, you must find him guilty. If on the other hand, you think there is a real
possibility that he is not guilty, you must give him the benefit of the doubt and find him

not guilty.
INSTRUCTION NO._4

 

You must make your decision based only on the evidence that you saw and heard
here in court. Do not let rumors, suspicions, or anything else that you may have seen or
heard outside of court influence your decision in any way.

The evidence in this case includes only what the witnesses said while they were
testifying under oath, the exhibits that I allowed into evidence, the stipulations that the
lawyers agreed to.

Nothing else is evidence. The lawyers’ statements and arguments are not evidence.
Their questions and objections are not evidence. My legal rulings are not evidence. And
my comments and questions are not evidence.

During the trial, I did not let you hear the answers to some of the questions that the
lawyers asked. And sometimes I ordered you to disregard things that you saw or heard, or
I struck things from the record. You must completely ignore all of these things. Do not
even think about them. Do not speculate about what a witness might have said or what an
exhibit might have shown. These things are not evidence, and you are bound by your oath

not to let them influence your decision in any way.
 

INSTRUCTION NO._5

There are, generally speaking, two types of evidence from which a jury may

 

properly determine the facts of a case. One is direct evidence, such as the testimony of an
eyewitness. The other is indirect or circumstantial evidence, that is, the proof of a chain of
facts which point to the existence or non-existence of certain other facts.

As a general rule, the law makes no distinction between direct and circumstantial
evidence. The law simply requires that you find the facts in accord with all the evidence in
the case, both direct and circumstantial.

While you must consider only the evidence in this case, you are permitted to draw
reasonable inferences from the testimony and exhibits, inferences you feel are justified in
the light of common experience. An inference is a conclusion that reason and common
sense may lead you to draw from facts which have been proved.

By permitting such reasonable inferences, you may make deductions and reach
conclusions that reason and common sense lead you to draw from the facts which have

been established by the testimony and evidence in this case.
INSTRUCTION NO._6

 

| remind you that it is your job to decide whether the government has proved the
guilt of JAMES CHRISTOPHER BENVIE beyond a reasonable doubt. In doing so, you
must consider all of the evidence. This does not mean, however, that you must accept all
of the evidence as true or accurate.

You are the sole judges of the credibility or “believability” of each witness and the
weight to be given to the witness’s testimony. An important part of your job will be making
judgments about the testimony of the witnesses including JAMES CHRISTOPHER
BENVIE who testified in this case. You should think about the testimony of each witness
you have heard and decide whether you believe all or any part of what each witness had to
say, and how important that testimony was. In making that decision, I suggest that you ask
yourself a few questions:

e Did the witness impress you as honest?

e Did the witness have any particular reason not to tell the truth?

e Did the witness have a personal interest in the outcome in this case?

e Did the witness have any relationship with either the government or the defense?

e Did the witness seem to have a good memory?

e Did the witness clearly see or hear the things about which he or she testified?

e Did the witness have the opportunity and ability to understand the questions

clearly and answer them directly?
 

e Did the witness’s testimony differ from the testimony of other witnesses?

When weighing conflicting testimony, you should consider whether the discrepancy
has to do with a material fact or with an unimportant detail. And you should keep in mind
that innocent misrecollection—like failure of recollection—is not uncommon.

The testimony of the defendant should be weighed and his credibility evaluated in
the same way as that of any other witness.

In reaching a conclusion on particular point, or ultimately in reaching a verdict in
this case, do not make any decisions simply because there were more witnesses on one side

than on the other.
 

INSTRUCTION NO._7

You will note that the indictment charges that the crimes were committed on or
about April 15, 2019 and April 17, 2019. The government must prove beyond a reasonable

doubt that the Defendant committed the crimes reasonably near those dates.
INSTRUCTION NO._8

You are here to decide whether the government has proved beyond a reasonable
doubt that JAMES CHRISTOPHER BENVIE is guilty of the crimes charged. The
Defendant is not on trial for any act, conduct, or crime not charged in the Indictment.

It is not up to you to decide whether anyone who is not on trial in this case should
be prosecuted for the crimes charged. The fact that another person a/so may be guilty is
no defense to a criminal charge.

The question of the possible guilt of others should not enter your thinking as you

decide whether this defendant has been proved guilty of the crime charged.

10
INSTRUCTION NO. 9_

 

If you find JAMES CHRISTOPHER BENVIE guilty, it will be my duty to decide
what the punishment will be. You should not discuss or consider the possible punishment

in any way while deciding your verdict.

 
 

INSTRUCTION NO. 10°
JAMES CHRISTOPHER BENVIE is on trial before you upon an Indictment
brought by the Grand Jury charging as follows:
COUNT 1
On or about April 15, 2019, in Dofia Ana County, in the District of New Mexico,
the defendant, JAMES CHRISTOPHER BENVIE, falsely assumed and pretended to be
an officer and employee acting under the authority of the United States and any department
and agency thereof, that is, an Agent of the United States Border Patrol, and, in such
assumed and pretended character, acted as such.
In violation of 18 U.S.C. § 912.
COUNT 2
On or about April 17, 2019, in Dofia Ana County, in the District of New Mexico,
the defendant, JAMES CHRISTOPHER BENVIE, falsely assumed and pretended to be
an officer and employee acting under the authority of the United States and any department
and agency thereof, that is, an Agent of the United States Border Patrol, and, in such

assumed and pretended character, acted as such.

In violation of 18 U.S.C. § 912.
INSTRUCTION NO. 11

The defendant, JAMES CHRISTOPHER BENVIE, is charged in Counts | and 2
with violations of 18 U.S.C. section 912. False Personation of an Officer or Employee of
the United States.

This law makes it a crime to falsely pretend to be an officer or employee acting
under the authority of the United States or any department, agency, or officer thereof, and
to act as such.

To find the defendant guilty of this crime you must be convinced that the
government has proved each of the following beyond a reasonable doubt:

First: the defendant falsely assumed or pretended to be an officer or employee acting
under the authority of the United States;

Second: the defendant knew that such assumption or pretension was false; and

Third: the defendant committed any act within the assumed role.

The United States Border Patrol is a department or agency of the United States

within the meaning of that law.
 

INSTRUCTION NO, 12

You have heard evidence of other crimes, acts, and wrongs engaged in by JAMES
CHRISTOPHER BENVIE. You may consider that evidence only as it bears on the
defendant’s intent, knowledge, and absence of mistake or accident and for no other
purpose. Of course, the fact that the defendant may have previously committed an act
similar to the one charged in this case does not mean that the defendant necessarily

committed the act charged in this case.
 

INSTRUCTION NO. 13.

During this trial, you have heard sound recordings of certain conversations. These
conversations were legally recorded; they are a proper form of evidence and may be
considered by you as you would any other evidence. You were also shown transcripts of
those recorded conversations.

Keep in mind that the transcripts are not evidence. They were given to you only as
a guide to help you follow what was being said. The recordings themselves are the
evidence. If you noticed any differences between what you heard on the recordings and
what you read in the transcripts, you must rely on what you heard, not what you read. If

you could not hear or understand certain parts of the recordings, you must ignore the

transcript as far as those parts are concerned.
INSTRUCTION NO._ 14

In a moment, Ms. Chavez will escort you to the jury room and provide you with six
copies of the instructions that I have just read. Any exhibits admitted into evidence will
also be placed in the jury room for your review.

When you go to the jury room, you should first select a foreperson, who will help
to guide your deliberations and will speak for you here in the courtroom. The second thing
you should do is review the instructions. Not only will your deliberations be more
productive if you understand the legal principles upon which your verdict must be based,
but for your verdict to be valid, you must follow the instructions throughout your
deliberations. Remember, you are the judges of the facts, but you are bound by your oath
to follow the law stated in the instructions.

To reach a verdict, whether it is guilty or not guilty, all of you must agree. Your
verdict must be unanimous on each count of the indictment. Your deliberations will be
secret. You will never have to explain your verdict to anyone.

You must consult with one another and deliberate in an effort to reach agreement if
you can do so. Each of you must decide the case for yourself, but only after an impartial
consideration of the evidence with your fellow jurors. During your deliberations, do not
hesitate to reexamine your own opinions and change your mind if convinced that you were
wrong. But do not give up your honest beliefs solely because of the opinion of your fellow

jurors, or for the mere purpose of returning a verdict.

16
 

 

Remember at all times, you are judges—judges of the facts. You must decide
whether the government has proved the defendant guilty beyond a reasonable doubt.

During your deliberations, you must not communicate with or provide any
information to anyone by any means about this case. You may not use any electronic device
or media, such as the telephone, a cell phone, smart phone, or computer, the Internet, any
Internet service, any text or instant messaging service, any Internet chat room, blog, or
website such as Instagram, Facebook, SnapChat, LinkedIn, YouTube or Twitter, to
communicate to anyone any information about this case or to conduct any research about
this case until I accept your verdict. In other words, you cannot talk to anyone on the phone,
correspond with anyone, or electronically communicate with anyone about this case. You
can only discuss the case in the jury room with your fellow jurors during deliberations.

You may not use these electronic means to investigate or communicate about the
case because it is important that you decide this case based solely on the evidence presented
in this courtroom. Information on the internet or available through social media might be
wrong, incomplete, or inaccurate. You are only permitted to discuss the case with your
fellow jurors during deliberations because they have seen and heard the same evidence you
have. In our judicial system, it is important that you are not influenced by anything or
anyone outside of this courtroom. Otherwise, your decision may be based on information
known only by you and not your fellow jurors or the parties in the case. This would unfairly
and adversely impact the judicial process.

A form of verdict has been prepared for your convenience.

The foreperson will write the unanimous answer of the jury in the space provided,
le
either guilty or not guilty. At the conclusion of your deliberations, the foreperson should
date and sign the verdict.

If you need to communicate with me during your deliberations, the foreperson
should write the message and give it to the Court Security Officer. | will either reply in
writing or bring you back into the Court to respond to your message. Under no
circumstances should you reveal to me the numerical division of the jury.

Let me remind you again that nothing I have said in these instructions, nor anything
[ have said or done during the trial, was meant to suggest to you what | think your decision

should be. That is your exclusive responsibility.
